Electronically Filed
                                                          Supreme Court
                                                          SCPR-XX-XXXXXXX
                                                          27-OCT-2022
                                                          02:09 PM
                                                          Dkt. 4 OGP


                             SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         IN RE BARBARA JEAN WONG,
                   ALSO KNOWN AS BARBARA UPHOUSE WONG,
                                Petitioner.


                           ORIGINAL PROCEEDING

        ORDER GRANTING PETITION TO RESIGN IN GOOD STANDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign from the

 practice law in the State of Hawai#i, filed by attorney

 Barbara Uphouse Wong,1 pursuant to Rule 1.10 of the Rules of the

 Supreme Court of the State of Hawai#i (RSCH), but to retain the

 paper license as a memento, as authorized by RSCH Rule 1.10(b),

 and the affidavits submitted in support thereof, we conclude that

 Petitioner Wong has fully complied with the requirements of

 RSCH Rule 1.10.    Therefore,



      1
        We note that, according to materials in the record at Docket
 1:5-6, attorney Wong changed her name on February 17, 2016 to Barbara
 Uphouse Wong, from other iterations of her name, including Barbara
 Jean Wong, the name employed in the caption. Barbara Uphouse Wong is
 the name which appears on her license to practice law, so we grant the
 petition using that name.
           IT IS HEREBY ORDERED that the petition to resign is

granted.   Petitioner Wong may retain the paper license as a

memento.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Wong, attorney number 8004, from the roll of

attorneys of the State of Hawai#i, effective with the filing of

this order.

           DATED:   Honolulu, Hawai#i, October 27, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2